Citation Nr: 0113684	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder, 
including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1981, and from September 1990 to May 1991.  He also 
had several years of inactive military service with the 
National Guard.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

In February 2000, the Board remanded the case for additional 
development. 


FINDINGS OF FACT

1.  The veteran's skin disorder has been attributed to the 
known clinical diagnosis of tinea cruris.

2.  The veteran's sinus disorder has been attributed to the 
known clinical diagnosis of sinusitis.

3.  Competent evidence showing a causal connection between 
the veteran's postservice diagnoses of tinea cruris and 
sinusitis and his active service is not of record; no skin or 
sinus pathology was noted in the service medical records.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).

2.  A chronic sinus disorder, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that those issues are adequately developed for 
appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met; the claim has previously been remanded for 
development and the RO has secured all pertinent records of 
which it had notice and has arranged for adequate VA 
examinations.  Furthermore, in the original statement of the 
case the RO has met the notice requirements of the VCAA.  
(The Board is aware that the supplemental statement of the 
case issued in July 2000 improperly treated the claims as 
attempts to reopen previously denied claims as opposed to 
continuing initial claims.  However, as the RO found that the 
evidence received pursuant to the Board's remand was not so 
significant that it must be considered in order to decide the 
merits of the claim, a remand for the RO to adjudicate the 
case "on the merits" would only cause needless delay and 
still result in another denial.)

The veteran contends that he developed chronic skin and sinus 
disorders on active duty, possibly due to undiagnosed illness 
as a result of his active service in the Persian Gulf in 1990 
and 1991.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (2000).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2000).

Service medical records from the veteran's service from 1978 
to 1981show no findings, treatment, or diagnoses related to 
sinus or skin problems.  Service medical records from his 
period of service in 1990 and 1991 reflect no findings of 
skin or sinus pathology.  On an April 1991 Southwest Asia 
Demobilization Medical Evaluation questionnaire, the veteran 
answered the question regarding the presence of "skin rash, 
infection or sores" in the negative.  To the question "do 
you have a cough or sinus infection?," the veteran responded 
"yes, chronic problem."  However, at his April 1991 
separation examination, skin and sinus examinations were both 
normal. 

A VA examination was conducted in May 1998.  The veteran 
reported a history of having skin rash over the thighs and 
groin area one or two years earlier.  There was no history of 
rash at the present, and the veteran was not currently using 
any treatments for a skin problem.  On examination, there was 
no evidence of any skin rash or skin lesions present.  
Examination of the groin and thighs revealed no evidence of 
any rash.  

With respect to his sinuses, the veteran gave a history of 
having had frequent sinus infections in the past, and the 
examiner noted that a January 1994 X-ray had noted probable 
sinusitis.  On examination, no tenderness was noted over the 
sinuses, and the nose, mouth and throat looked clear.  The 
diagnosis was probable chronic sinusitis, from previous X-
rays and from the history.  

An August 1999 private treatment report showed a diagnosis of 
sinusitis.  Sinus X-rays showed fluid level or mucous 
retention cyst in the floor of the right maxillary sinus.  
There may be congestion in the ethmoids, but the frontals 
seemed to be reasonably small and to a large extent seemed to 
be spared from disease.  A follow-up report in September 1999 
showed reasonable progress, but X-rays were only slightly 
changed.

An August 1999 private treatment report showed a diagnosis of 
tinea cruris.  The veteran reported that this had present 
since the Gulf War.  

The veteran has provided lay statements from his wife, a 
relative, and a former service comrade to the effect that he 
had complained of skin and sinus problems since the Gulf War.  
The Board notes that the veteran and other laypersons are 
competent to report that on which they have personal 
knowledge, that is what comes to them through their senses.  
Layno v.  Brown, 6 Vet. App. 465, 470 (1994). The medical 
evidence shows diagnoses of sinusitis and tinea cruris.  The 
record therefore establishes that the veteran has diagnosed 
conditions and that the sinus and skin complaints are not 
attributable to any undiagnosed illness.  Because the 
veteran's skin and sinus complaints have been attributed to 
known clinical diagnoses, 38 C.F.R. § 3.317 does not apply.  

No objective skin or sinus pathology was noted during 
service.  As noted above, the veteran's (and other 
laypersons) own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  While the 
veteran reported a chronic problem with a cough or sinus 
infection at the time of separation from service in 1991, a 
sinus examination was normal.  While they have alleged that 
his sinus and skin problems were due to his active service in 
support of the Persian Gulf War, in the absence of evidence 
demonstrating that either the veteran or the others have the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  In the instant case, there is no competent 
medical evidence linking the veteran's sinusitis or skin 
disorder, diagnosed as tinea cruris, to his active military 
service.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Thus, service connection on a direct basis is not 
appropriate.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

